Title: To Alexander Hamilton from Benjamin Lincoln, 17 July 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston July 17 1790
Sir

I now take up my pen to give you an account of the seizure of the Schooner Bee of about 30 Tons from Nova-Scotia and to relate the circumstances which led to & have taken place in consequence thereof. On Wednesday last I had information that a Schooner of about Thirty five tons from Nova-Scotia had been for some days in the offing but had run in at night; that lighters had taken out of her a considerable quantity of fish & that the next night the remainder about 70 Quin was to be unladen. I considered the detection of this fraud as a matter of importance for they were not only evading the duties but they were drawing from us a bounty of five Cents upon every quintail. We immediately made our arrangments for intercepting the vessel that night but they did not attempt to execute their design the next day (Thursday). As we had an account on what wharf the fish were landed, we discovered the purchaser and the lighter from which the fish were landed. The lighter men acknowledged the fact & that the following night they were to fall down & receive the remainder. The Surveyor steped on board with an officer or two and came to anchor with the Lighter at the place where the Schooner was to meet her. The Schooner boat soon came on board with the Captain who was detained and possession was taken of the Schooner. They had landed two hundred & odd Quintals of fish which had been purchased in Boston, as American caught fish, and which were reladen for the European market. The Captain and an other Person who came in the vessel with him were owners of the fish.
We prosecuted each of them for the fine of four hundred dollars. The Captain was taken and committed. His partner was taken also but being in possession of the money he had received for his fish had it in his power to secure the officer. They, and the vessel will be tried at the next district Court which will be held in Salem in Sepr.
There is about seventy Quintals of fish remaining on board the Schooner. Mr Gore the district Atty gives it as his opinion that it is not liable to seizure. Permit me to ask what shall be done with it?
